Per Curiam:

This case in various phases is now in this court for the fourth time. (59 Kan. 206; 64 Kan. 717; 75 Kan. 848.) On the third hearing here this court discovered that the court below had, in rendering the judgment, failed to give effect to a stipulation which had theretofore been made between the parties to the action, and the case was remanded with instructions to the court below to correct the error. Assuming that the order to correct the error would be followed, this court affirmed the judgment as corrected. When the matter came up again in the court below the only matter for consideration was the correction of the judgment. The appellants then contended that because execution had not been issued on the judgments to which the stipulation referred such judgments had become dormant and were no longer enforceable, and that by reason thereof the appellees were entitled to no benefit under the stipulation. The court by its judgment correctly decided against this contention, and its judgment is affirmed.